                     Case 17-12457-RAM         Doc 59     Filed 07/06/21    Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                                                       CASE NO.: 17-12457-BKC-RAM
                                                                     PROCEEDING UNDER CHAPTER 13

IN RE:

YANET LAVADO

_____________________________/
DEBTOR

                                      NOTICE OF DELINQUENCY

   PLEASE TAKE NOTICE the above-referenced Debtor is delinquent in Confirmed Chapter 13 Plan
Payments in the amount of $7135.59.

    The Debtor shall have forty-five (45) days from the date of this Notice to make all payments due under
the Confirmed Plan/Modified Plan, INCLUDING ANY PAYMENTS THAT BECOME DUE WITHIN
THE FORTY-FIVE (45) DAY PERIOD, in the form of a money order or cashier's check only. Payments
must be sent to:

       NANCY K. NEIDICH, ESQUIRE
       STANDING CHAPTER 13 TRUSTEE
       P.O. BOX 2099
       MEMPHIS, TN 38101-2099

    If the Chapter 13 Trustee ("Trustee") does not receive all payments by August 20, 2021 to bring the
Debtor totally current under the Confirmed Plan/Modified Plan, or if applicable, a Motion to Modify has
not been timely filed and set within fifteen (15) days of this Notice pursuant to the Confirmation Order, the
Trustee may file and serve a Report of Non-Compliance.

   As a result of the Debtor failure to become current or timely file a Motion to Modify, the case shall be
dismissed without further notice or hearing.

    I HEREBY CERTIFY that a true and correct copy of this Notice of Delinquency was served, via U.S.
first class mail and/or CM/ECF, upon the parties listed on the attached service list this 6th day of July 2021.




                                                             /s/_____________________________________
                                                                 Nancy K. Neidich
                                                             NANCY K. NEIDICH, ESQUIRE
                                                             STANDING CHAPTER 13 TRUSTEE
                                                             P.O. BOX 279806
                                                             MIRAMAR, FL 33027-9806
                Case 17-12457-RAM   Doc 59   Filed 07/06/21   Page 2 of 2
                                                                     NOTICE OF DELINQUENCY
                                                                  CASE NO.: 17-12457-BKC-RAM

                                    SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
YANET LAVADO
6369 NW 173RD STREET
HIALEAH, FL 33015-4466

ATTORNEY FOR DEBTOR
ROBERT SANCHEZ, ESQUIRE
355 W 49 STREET
HIALEAH, FL 33012
